Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .			
1.	Claims 1-19 are presented for examination.
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after notice of allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/21 has been entered.
3.      	The text of those applicable section of Title 35, U.S. Code not included in this action can be found in the prior Office Action.
Double Patenting
4.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
5.    Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 
After analyzing the language of the claims, initially it should be noted that the copending Application No. 16/775522, having the same inventive entity. The Assignee in all applications is the same. 
Claims 1-19 of the instant application is anticipated by claims 1-4, 6-9, 11-14 and 16-18 in that claims 1-4, 6-9, 11-14 and 16-18 of the copending Application No. 16/775522 contains all the limitations of claims 1-19 of the instant application. Claims 1-19 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. In re Berg, 140 F.3d1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).
5.    A comparison of the independent claims in the instant application and copending application are shown in the table below.
Instant application 16/775499 
Copending application 16/775522
1. A system comprising: a power button; a power delivery interface including configuration channel pins; and a management controller, wherein the 


6. A method comprising: monitoring, with a controller, for user interaction with an input for receiving a stimulus to modify a power state of a system, wherein the input comprises a power button ; and in response to user interaction with the input, communicating a vendor- defined message over a communications interface to a second controller, wherein the second controller is integral to an information handling system, and configured to replicate the vendor-defined message to a management controller integral to the information handling system to cause the management controller to change a power state of the information handling system, wherein the management controller includes a management controller processor and management controller memory and wherein the management controller is configured to provide management 




 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

7.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saroor et al. (Saroor), publication no. WO 2021/021141 A1 in view of Simper et al. (Simper), US publication no. 2013/0144447 A1.
As per claim 1, Saroor discloses a system [figure 2] comprising: 
a power button; a power delivery interface [USB C interface has a plurality of configuration pins] including configuration channel pins [figure 2; para 20, 21, 35, 36, 50]; and 
a management controller [214, figure 2; para 22], wherein the management controller is coupled to the power delivery interface via a synchronization bus and wherein the management controller is configured to [para 20, 22, 43, 46, 53]: 
monitor for user interaction with the power button and communicate a message via the power delivery interface to a second system in order to cause the second system to change a power state of the second system responsive to the user interaction with the power button [figure 4; para 39-43]; and 
monitor for an indication from the second system via the power delivery interface indicative of user interaction with a second power button of the second system and responsive to receipt of the indication from the second system indicative of user interaction with the second power button, cause a change of a power state of the system responsive to the user interaction with the second power button [figures 2, 3; para 24-38].

Saroor is silent that the synchronization bus is an inter-Integrated Circuit (I2C) bus. 
Simper discloses that a synchronization bus is an inter-Integrated Circuit (I2C) bus which is well known data bus in the art, and to transmit data synchronization between devices [figure 4; para 18, 19].
It would have been obvious to one of ordinary skill in the art at time the invention to combine the teachings of Saroor and Simper because they disclose a data communication bus devices, the specify teachings of Simper stated above would have further enhanced the efficiency and performance of Saroor system to obtain predictable results.
Saroor discloses:
[0020] The host computing device 210 may be, for example, a laptop or a notebook computer. The host computing device 210 also includes a respective power delivery controller 214 interconnected with the USB interface 212 and a power button 218 interconnected with the power delivery controller 214 via a power control pin 216.
[0021] The USB interface 212 is similar to the USB interfaces 102 and 202. In particular, the USB interfaces 212 may be a type C USB interface to allow power delivery protocols to be employed in communications between the display device 200 and the host computing device 210. Further, the type C USB interface 212 may allow vendor defined messages to be communicated between the display device 200 and the host computing device 210.
[0022] The PD controller 214 may include a processing device, such as a central processing unit (CPU), a microcontroller, a microprocessor, a processing core, or similar device capable of executing instructions. The PD controller 204 may also 
executable instructions.
[0024] FIG. 3 depicts a flowchart of an example method 300 of synchronizing power states between a display device and a host computing device. In particular, the method 300 may be performed to synchronize power states between the display device and the host computing device when a power button of the display device is actuated. The method 300 will be described in conjunction with its performance by the display device 200, and in particular, the PD controller 204, the mode selector 220, the host state manager 222, the virtual wire engine 224, the display state manager 226, and the update engine 228. In particular, communications between the components of the display device 200 and the host computing device 210 are sent and received via the USB interfaces 202 and 212. In other examples, the method 300 may be performed by other suitable devices or systems.
[0026] At block 304, the mode selector 220 determines whether the display device 200 and the host computing device 210 may enter an alternative mode allowing for communications using vendor defined messages. In particular, the mode selector 220 may send a PD protocol message via the USB interface 202 to initiate a discovery process by the host computing device 210, and in particular, the PD controller 214 of the host computing device 210. In response to a discovery inquiry, the mode selector 220 may communicate identifiers to allow the PD controller 214 to verify that the display device 200 can communicate via the alternative mode. If no such discovery process is initiated by the host computing device 210, the mode selector 220 determines that no alternative mode is available for communication between the host computing device 210 and the display device 200, and the method 300 ends.
[0031] In particular, the user may actuate the power button 208 to toggle the
power state of the display device 200. If the display device 200 and the host
computing device 210 are in corresponding power states (e.g. both in power on
states, or both in power off/hibernation states) when the power button 208 is
pressed, then the current power state of the host computing device 210 is also
to be toggled to maintain power synchronizations. If the display device 200 and
the host computing device 210 are in non-corresponding power states (e.g. the
display device is in a power off state, but the host computing device is in a
power on state), then the power state of the display device 200 may be toggled
without affecting the power state of the host computing device 210 to maintain
power synchronizations. In particular, in the present example, when the host
computing device 210 is in the sleep state (S3), the synchronization may be
performed by default by the graphics card of the host computing device 210. For
example, when the host computing device 210 enters the sleep state while the
display device 200 is on, the display device 200 may also enter a power off state when the synchronization signal from the graphics card is removed. Accordingly, the sleep state of the host computing device 210 may be treated as corresponding to the power on state of the display device 200.
the vendor defined messages sent by the virtual wire engine 224 provide a virtual wire from the power button 208 to the power control of the host computing device 210. When the power control pin 216 is de-asserted, the host computing device 210 controls its power state to an updated power state based on the current power state and system settings (i.e. an opposing power state of the current power state). For example, if the current power state of the host computing device 210 is functional (SO), then the host computing device 210 may proceed to a hibernate (S4) or soft power off (S5) state, according to the system settings. By using the virtual wire to assert and de-assert the power control pin 216 based on actuation of the power button 208 of the display device
200, the host computing device 210 may respond as if its own power button 218
was pressed. Thus, for example, system settings, such as forcing a shut down
when the power button is pressed and held for more than four seconds may be
implemented, regardless of whether the signal is received at the power button
208 of the display device 200 or the power button 218 of the host computing
device.
[0039] FIG. 4 depicts a flowchart of an example method 400 of synchronizing
power states between a display device and a host computing device. In
particular, the method 400 may be performed to synchronize power states
between the display device and the host computing device when a power button
of the host computing device is actuated. The method 400 is described in
conjunction with its performance by the display device 200, and in particular, the
PD controller 204, the mode selector 220, the host state manager 222, the virtual wire engine 224, the display state manager 226, and the update engine 228. In particular, communications between the components of the display
device 200 and the host computing device 210 are sent and received via the
USB interfaces 202 and 212. In other examples, the method 400 may be
performed by other suitable devices or systems.
[0043] If the current power state of the display device 200 does not correspond to the updated power state of the host computing device 210, the method 400 proceeds to block 406. At block 406, the display state manager 226 changes the power state of the display device 200 from its current state to an updated opposing power state (e.g. from a power on state to a power off state, or from a power off state to a power on state). Thus, the updated power state of the display device 200 is synchronized to the updated power state of the host computing device 210.
[0053] At block 520, the host computing device 210 communicates its updated power state to the display device 200 to allow the display device 200 to synchronize to the updated power state. In particular, the display device 200 may update the host state register 206. In some examples, a basic input/output system (BIOS) or an embedded controller (EC) of the host computing device 210 may perform the communication of the updated power state to the display device 200.

Simper discloses:
A synchronization bus 242, separate from the data bus 240, allows the microcontrollers 220 to receive ground referenced signals from a systems level controller, thereby enabling a systems level controller to monitor the power control switch 200.  As with the cross-communication data bus 240, an isolator 252 is used between the microcontrollers 220 and the synchronization bus 242 to prevent the floating reference voltages of the floating power supplies 230 of each SSPC channel 212a-c from impacting communications between the SSPC channels 112a-c. Also connected to the synchronization bus 242 is an I/O (input/output) expander 260 and a pin input module 290.  The I/O expander 260 and the pin input module 290 utilize input pins and jumpers connecting the input pins to program and synchronize the microcontrollers 220, as well as to interpret the signals from the synchronization bus 242 for the systems level controller.  The pin input module 290 includes a connection to a system neutral reference voltage (a systems ground 280). 
 
[0019] In each of the above-described examples, the data buses 40, 140, 142, 240, 242 can be an I2C data bus or any other known type of data bus.  It is further understood that the above-described channel synchronization can be expanded to include more than three SSPC channels 12a-c, 112a-c, 212a-c and/or multiple SSPCs 14, 114, 214 in a single channel.  It is further understood that a worker of ordinary skill in the art could combine the examples of FIG. 2 and FIG. 3 in light of this disclosure. 

	As per claim 2, Saroor discloses that the system is an information handling system and the management controller is selected from, a baseboard management controller and a remote access controller, and the second system is a display device communicatively coupled to the information handling system [figure 2; para 20-22, 46, 53].  
	As per claim 3, Saroor discloses that the management controller is a baseboard management controller of the information handling system [figure 2; para 20, 22].  
	As per claim 4, Saroor discloses that the system is a 30display device and the management controller comprises a microcontroller and the second system is an informationATTORNEY'S DOCKETPATENT APPLICATION handling system102450.00604 communicatively coupled to the display device [figures 1, 2; para 15-22].  
	As per claim 5, Saroor discloses that the second system 5is coupled to the power delivery interface of the system via a cable [figures 1, 2; para 21].  
	As per claim 6, Saroor discloses that the power delivery interface is compatible with a Universal Serial Bus Power 10Delivery standard [para 21].

 	 
 		As to claims 8-13, claims 1-7 basically are the corresponding elements that are carried out the method of operating step in claims 8-13. Accordingly, claim 8-13 are rejected for the same reason as set forth in claims 1-7.			
As to claims 14-19, directed to a computer readable medium storing the instructions to perform the method of steps as set forth in claims 18-13 executed by the system disclose in claims 1-7. Therefore, it is rejected on the same basis as set forth hereinabove.		 
  		 		
8. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	

Response to Arguments
9.	Applicant's arguments filed 10/4/21 have been fully considered but they are not persuasive. Applicant's arguments with respect to claims 1-19 have been considered but are moot in view of new ground rejection indicated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Oct. 25, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115